Situation in Gaza (debate)
The next item is the Council and Commission statements on the situation in Gaza.
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, the European Union is deeply concerned about the violence in Gaza in recent weeks. During a military operation by Israel, several people died in Beit Hanoun on 8 November, and in a disastrous barrage of artillery fire almost 20 Palestinians, women and children included, lost their lives as they were leaving the area. In addition, several people were injured. Military action also caused destruction to the town's infrastructure. The European Union profoundly regrets the violence and injury that resulted from these violent acts.
At the same time, the Palestinians have continued to fire Kassam rockets indiscriminately at Israel, at the cities of Ashkelon and Sderot, for example. These strikes have now also resulted in one death, several injuries and material damage. The Union has called on Palestinian leaders to do all they can to end these attacks.
The European Union cannot accept the use of violence. Every country has the right to defend itself, but that does not entitle it to use unreasonable force on a large scale or take the sort of action witnessed in Beit Hanoun. Israel must adjust the scale of its action to the situation. It has to comply with international humanitarian law. Security does not just apply to one side, but to everyone in the Middle East region. The European Union has called on Israel to cease its military action in Gaza.
The Union has also urged the Palestinian leadership to halt the rocket strikes that have continued to varying degrees throughout the autumn. The purpose of the strikes is probably to increase fear and insecurity, which is obviously wrongly aimed at the civil population. The Israelis should no longer be living in a climate of continued fear: they too have a right to peace. The Palestinians must stop using violence for political ends.
The deepening spiral of violence is threatening to destroy any chances of restarting the Middle East peace process. Events like those described here only serve to estrange the parties from the opportunities available, especially right now when a peace process aimed at negotiating the establishment of a two-state model is needed. The aim is still the creation of a viable Palestinian state, one which exists in peace alongside Israel. The European Union hopes that the events in Beit Hanoun will not discourage the parties and the international community or prompt them to abandon the pursuit of lasting and equitable peace.
The European Union also hopes that the strikes at Beit Hanoun will not discourage the Palestinians from continuing the quest for mutual harmony and the formation of a government of national unity which could fulfil the conditions set by the Quartet. The entire international community needs a noteworthy party as its partner. The Palestinians have a right to a government that represents the interests of all citizens.
At the same time, the humanitarian situation among the Palestinians has been a big worry for the European Union. The economic and humanitarian situation in the Palestinian territories is intolerable. The situation would be considerably improved if Israel kept the border posts at Rafah and Karni open and improved Palestinian mobility. What is more, the European Union has urged Israel to recognise as income the customs duties and taxes which they have collected and which belong to the Palestinians. This could make the Palestinians' economic situation considerably easier.
The EU itself has tried to help the Palestinians. More than EUR 650 million has been given in aid through various channels this year, and that is around 25% more than last year. The Temporary International Mechanism has been a functional means of aiding the Palestinians, and we hope that Israel and other parties can also make good use of it.
The situation in the Middle East is thus not very promising in the light of the events of recent days, but in spite of this we have to continue to believe in a better future. The European Union will do all it can to support the peace process.
Vice-President of the Commission. Mr President, thank you for inviting me on this symbolic date, 15 November, which is Palestinian National Day, to speak on the situation in Gaza.
The escalating violence in Gaza recently culminated in the attack by the Israeli Defence Forces on Beit Hanoun on 8 November, which resulted in the death of 18 Palestinian civilians. In response, my colleague Commissioner Ferrero-Waldner made a statement saying that she was 'profoundly shocked by this particular event'. Our thoughts now go to the Uthamina family in particular, who lost six women and eight children, killed in their sleep, and to all the innocent Palestinians and Israelis who have lost their lives in this spiral of violence.
After the attack, Commissioner Ferrero-Waldner called on all sides to stop violence and give dialogue a chance. Palestinian factions should stop firing rockets into Israeli territory. Whilst we recognise Israel's right to self defence, this should not come at the price of innocent lives.
The Beit Hanoun attack is the latest in a series of incursions into the Gaza Strip which started on 28 June. Military operations have caused damage to vital infrastructure, especially in Gaza - including the power plant, major roads and bridges, and government buildings - and killed almost 300 Palestinians, mostly civilians. In response, the Commission has this year stepped up its assistance to meet increased emergency and humanitarian needs.
In June 2006, we launched the Temporary International Mechanism, which channels Member State and European Community Budget resources to contribute to relieve the socio-economic crisis in the Palestinian territories. This Temporary International Mechanism has supported the delivery of basic services to 1.3 million people living in the Gaza Strip and social allowances to 100 000 vulnerable Palestinians. The operation is now increasing its outreach to 150 000 cases.
The Commission, through ECHO, has allocated EUR 84 million to help vulnerable Palestinian households through the provision of food, water supply and sanitation, healthcare and social protection. The European Commission is also providing a EUR 26 million package of food aid. Food and cash subsidies are channelled through the UN Relief and Works Agency to Palestinian refugees registered as special hardship cases, while food packages are distributed to non-refugees via the UN World Food Programme.
The Commission is also a major donor to the UN Relief and Works Agency. In 2006 we provided EUR 64 million to its General Fund. It manages health, education and other social services for Palestinian refugees. In Gaza these services constitute the only element of stability in an insecure environment.
Our efforts can alleviate the humanitarian crisis for the Palestinians. However, its root cause, which is the lack of hope in a peaceful solution for Israelis and Palestinians, must be tackled urgently. There is an urgent need to return to a comprehensive peace process with a clear political perspective.
The process of reconciliation between Palestinians must be given a chance. We should encourage President Abbas to continue efforts to form a national unity government, with a platform reflecting the so-called 'Quartet principles' of non-violence, recognition of international agreements, recognition of Israel as a state and allowing for early engagement. This will contribute to restoring hope for a viable and independent state for the Palestinians.
That is why the General Affairs and External Relation Council, which met on Monday, has welcomed the Commission's proposal to provide additional support to the Palestinians as soon as a national unity government is formed. In order to provide this support before the end of the year, we will have to resort to the emergency aid reserve and obtain the agreement of the budget authority. The Commission will count on the support of the European Parliament.
In parallel to EU assistance, Israel should release hundreds of millions of dollars of tax and customs revenues, which it has collected on behalf of the Palestinian Authority and which it has withheld since March in response to the formation of the Hamas-led Government.
We should all work together so that on the occasion of next year's Palestinian National Day, we can celebrate progress towards the creation of a democratic, viable and sovereign Palestinian State.
on behalf of the PPE-DE Group. - (DE) Mr President, Madam President-in-Office of the Council, Madam Vice-President of the Commission, ladies and gentlemen, the situation in the Middle East is at once worrying, dangerous and tragic. It is worrying because the conflicts have been going on for decades and there is no end in sight. It is dangerous because tensions between the opposing parties are constantly escalating, and because external powers - such as Syria and Iran - are increasingly exerting an influence. Finally, it is tragic because ordinary people, particularly large numbers of children, are among the victims.
As we tell all the parties in the Middle East, a military solution is out of the question - we need peace through dialogue and through negotiations. We also say that a policy of 'an eye for an eye, a tooth for a tooth' is out of the question, as the situation will only escalate further, with each side responding to an attack by attacking the other with greater force. We need to break this cycle of violence. We ask this of both the Israeli and Palestinian sides.
The position of the Group of the European People's Party (Christian Democrats) and European Democrats is crystal clear. We want to see an Israeli state with secure borders and, equally, a Palestinian state with secure borders. The dignity of an Israeli is the same as that of a Palestinian, and we must not apply double standards. We want to see an independent, democratic Lebanese state. Anyone who calls into question the right to exist of any of these states - there are already Israeli and Lebanese states, and there should be a Palestinian one - threatens to do lasting damage not only to peace in that region but also, the way circumstances are, to world peace.
The EU and others must now make a contribution to peace. I believe that the EU is very glad to be indeed making such a contribution by stationing troops in the region, although we should have liked to see a European armed forces rather than national troops from the individual Member States. This is an issue that the EU must consider for the future, however, as a means of making a genuinely European contribution in this regard. Nevertheless, the mere fact that troops are stationed there represents progress. The development towards our making a genuinely pan-European contribution - including military - must now continue, however.
It is now the turn of politicians, whose most important assets are confidence and credibility. When there is something to criticise, we must do so, irrespective of whether it is the Israelis or the Palestinians who are responsible. With regard to decisions of the Security Council - and I say this as someone who is very pro-American - it is unacceptable that all criticism or condemnation of Israel is vetoed by the United States.
(Applause)
I would say in all seriousness that this is not the way to achieve credibility nor, in particular, to build confidence in all the partners concerned. I believe that the EU's opportunity lies in its credibility on this issue, because we recognise the right to exist of both the Israeli and Palestinian states and want to see peace in Lebanon.
If, with the massacre in Beit Hanoun - supposedly owing to a technical error - Israel caused these terrible consequences, an apology is not sufficient. Its policymaking in future must ensure it does not constantly react according to the 'eye for an eye, tooth for a tooth' principle.
(Applause)
I have just been informed that a woman has been killed and a minister's bodyguard has had both legs blown off today by Qassam rockets. This has to stop. We have to say this to both sides, and we have to be credible. We Europeans must not turn a blind eye, but instead must take responsibility.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, this is not the first time Parliament has discussed the situation in Gaza, and it is unlikely to be the last. It is the first time, however, that a discussion has revealed the formation of an opinion in this House that will entail a change in the EU's relations with one of its partner countries, namely Israel.
Mr Poettering's remarks show that we need a discussion across the group divide on what position the EU should take with regard to this development and, above all, to the role of Israel and the Israeli Government in developments in that region.
I have no expectations of terrorist organisations. What do we expect from terrorists? The answer is terror, contempt for mankind, the unspeakable suffering these criminals have caused in the world and continue to cause every day - of which Mr Poettering has just given an example. What expectations does a common system of law such as the EU have of such people? The answer is 'none'. They are not suitable partners for us. They are not the people on whom we should and can pin our hopes when it comes to building peace.
Yet we should have expectations of a democratic country based on the rule of law. Israel, that wonderful country, the country founded in response to the lowest point in the history of mankind, has a right to our absolute solidarity in the region. Anyone who so much as attempts to threaten this state or call into question its right to exist will face opposition from all Europeans. There are no limits to our solidarity with Israel.
Nevertheless, as a democratic country based on the rule of law, Israel must be open to questions. It must be possible to ask a democracy built on the same fundamental values as ours how something like Beit Hanoun can be described as a technical incident. My expectations of a democratic legal culture are that the parties responsible for this 'technical incident' should be held accountable for their actions.
(Applause)
Regrettably, Parliament's summer recess was interrupted by a technical incident such as this in Cana. I am still left wondering who was responsible for that.
If there is collateral damage from developments in the region, Israel must take care that its legal culture is not among it. It goes without saying that Israel has to defend itself and be able to do so, and that we have to lend the country a hand. Events in Lebanon serve the interests of Israeli security. What Europeans want, for there to be a stable Palestinian state, serves the interests of Israeli security. All our endeavours - be they financial or diplomatic, or now military - serve the interests of Israeli security. What the EU, a common system of law, cannot accept, however, is meeting lawlessness with lawlessness. That is unacceptable.
What is also unacceptable is for us to stay silent when a party that judges citizens by their ethnic origin, as Mr Liebermann's party does, joins the government of a country such as Israel. That is unacceptable.
(Applause)
It is the Israelis' sovereign right to elect a party such as this, but it is also our sovereign right as Members of this House to condemn such a policy. No social democrat anywhere in the world has anything in common with Mr Liebermann.
The only opportunity for a solution in that region is the renunciation of violence. Dialogue is the only way. The parties must try to look beyond all the violence and all the painful experiences and to talk to each other. There have been some good attempts: let us remember the efforts of Yitzhak Rabin, who was Chief of Staff of the Israeli military forces, but still knew that dialogue is the only way of overcoming war and conflict.
Dialogue is no guarantee of success, but what is certain is that, without it, there is no chance for peace. Thus, we expect Israel, in particular, to give priority to political dialogue rather than further militarisation.
(Applause)
on behalf of the ALDE Group. - Mr President, I have lost count of the number of times we have debated the Middle East in recent months, but I do know that, since our debate in September, 150 Palestinians have been killed in Gaza, 70 in the last week alone. The atrocity in Beit Hanoun, where 18 Palestinian civilians were killed, is as indefensible as it is inexplicable.
In a spiral of violence where there is armed aggression on both sides, it is often hard to tell what is attack and what is retaliation, but there is no doubt in my mind that David Grossman was right when he said last week that the behaviour of Israel's leaders is the conduct of scoundrels.
My colleague Mr Davies was recently in Gaza. He reports as others do that Gaza has become a prison, with daily reports of extrajudicial executions, of lives disrupted and rendered miserable, disproportionate retaliation - especially since Operation Summer Rains, the Qassam rockets have killed 14 civilians over two years. The IDF response has killed 126 people in the last month, of whom 63 were not involved in fighting.
The time is over. We cannot wait any longer. The international community cannot continue to condemn while waiting to solve the situation. It is a disastrous strategy that leaves the stage to others. We must relaunch the talks and the negotiations. We must waste no time in deploying international and military observers in Gaza. We must reinvigorate the commitment of the Quartet, and I hope that the US will reinforce its role by assisting in the negotiations as a test-case of a new multilateralism.
Palestinians must understand that the use of terror will never earn them the recognition they seek, and Israelis must understand that they are losing recognition by their incessant flouting of international law and disproportionate military action against civil targets.
At Yitzhak Rabin's memorial service, Mr Grossman spoke of a country hypnotised by insanity, rudeness, violence and racism, of a state squandering its goodwill, squandering its own people, especially its young. The same Israel has recently used army bulldozers to destroy the graves of British soldiers killed in Gaza in 1917 and on 31 October sent F-15 fighter planes to dive at French soldiers serving with the UNIFIL force in Lebanon. How many enemies do the Israelis want? How long do they believe they can sustain themselves in a state of unresolved conflict?
It is time for reasonable people on both sides to come together, perhaps to relaunch the Geneva Process, and it is time for the European Union to do what it can to promote, encourage and support that process.
(Applause)
on behalf of the Verts/ALE Group. - (FR) Mr President, I was with Mr Davies, Mrs Morgantini and other Members in Gaza two weeks ago on the day that the Israeli army began the siege of Beit Hanoun. It was the beginning of a campaign of extrajudicial executions, of massacres and of the destruction of civil property. Israel, the occupying power in the Palestinian territories, constantly violates human rights and international humanitarian law with complete impunity.
The use of excessive and indiscriminate force against civilians and civil property, the destruction of installations supplying electricity and water, the blowing up of public buildings, the restrictions on freedom of movement and the consequences of all these actions for public health, diet, family life and the psychological state of the Palestinian people constitute a blatant collective punishment which is itself a blatant violation of the Fourth Geneva Convention.
Admittedly, there is no excuse for the constant launching of Kassam rockets against Israel, but nothing can justify subjecting a whole people to a draconian punishment like that imposed by Israel. In such circumstances, the European Union must stop giving its backing to Israeli policy.
In particular, it must assume its full responsibilities when it comes to supervising the Rafa crossing point and no longer simply bow to the will of the Israeli Government. The EU must use the tools available to it within the framework of the Association Agreement, and in particular the human rights clause, in order to ensure that violations of human rights and humanitarian law do not go unpunished. It must demand the reimbursement of taxes collected illegally by the Israelis. Dialogue with the future government of national unity must be reinstituted as quickly as possible, and direct aid to the Palestinian institutions must be resumed.
Finally, the European Union and the Member States must do all they can to have the International Court of Justice's opinion on the illegal construction of the Wall applied. A meeting of the EU-Israel Association Council must be called as a matter of urgency. Consideration will have to be given to reviewing the Agreement if the violations continue.
Finally, the European Union must play its full part in organising an international conference to promote peace in the region.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, 'Why does the political leadership continue to reflect the positions of the radicals and not those of the majority of the electorate? How has that happened? How can we stand by and watch today, as though hypnotised, the flood of madness, brutality, violence and racism in our country? [...] Our political and military leadership lacks substance. [Dear Mr Olmert,] for once, really watch the Palestinians, not through the sights of a gun or from behind the closed barriers of a check-point: you will see a population that is no less tortured than ours, that is defeated, oppressed and hopeless. Perhaps for that reason, the majority of us have reacted indifferently to the harsh blow dealt to democracy by the ministerial appointment of Avigdor Liebermann, a potential pyromaniac who has been made head of government services, with responsibility for putting out fires.'
Those are obviously not my words: I am not an Israeli or a Palestinian. They are the words of David Grossmann, who lost a son in a pointless war, a war that was also caused, of course, by the Katyusha rockets, but that resulted in the deaths of thousands of Lebanese and Israeli citizens, including the son of David Grossmann. Mrs Wallström said that today, 15 November, is Palestinian National Day. What happened on 15 November 1988? The declaration and acceptance on the part of the Palestinians of a Palestinian State based on the 1967 territories: thus recognition of the State of Israel. However, there was no such move by the Israeli Government, which has never recognised either the 1967 secure borders - since it continues to build settlements - or the Palestinian State.
I am tired: in my seven and a half years' term of office in this Parliament, I have heard the timeworn phrase 'two peoples, two States' repeated over and over again. Every effort must certainly be made to ensure that there are two peoples and two States that can peacefully coexist. But why continue to repeat empty clichés, given that the Palestinian State is not actually being built and that political decision-making, helped as it is by the madness of Palestinian extremists, is not helping the Palestinian State to grow, but, rather, is helping to continually wear away its land?
I went to Gaza last week - and I regret that Parliament's official delegation did not go - with 12 MEPs: we saw what it means to live inside there, in that open-air prison; we saw what it means to use weapons that no one yet knows about and that are perhaps tried out on the torn-apart bodies of the young people killed by bombs that were falling and demolishing houses; we saw it, just as you must see it! That is why we can no longer just talk about 'two peoples, two States': we must take decisive action. I believe that there is a crucial need for an international peace conference with all of the parties involved. We really do need to organise it, though; we need to act!
The Palestinians would not need our EUR 650 million if the Israelis paid the taxes that belong to the Palestinians: let us make sure, just as we force others to do - and obviously not through the use of weapons - that Israel fulfils its ...
(The President cut off the speaker)
(Applause)
on behalf of the UEN Group. - Mr President, the international community has taken its eye off the ball in relation to the ongoing crisis in Gaza. It has been distracted by other Middle East events such as the war in Lebanon, Iraq and Iran. We must all renew our efforts to find and encourage a peace process in Gaza. Compromises have to be made by both the Palestinians and the Israelis to end the conflict, which is destroying so many lives on both sides.
I welcome efforts from Hamas and Fatah to form a unity government in an effort to end the international embargo on Palestine. I urge Hamas, under the new Administration, to recognise Israel or accept a viable two-state solution to the Middle East conflict, which I believe is the only way forward.
I condemn the rocket fire by Palestinian militants from Gaza this morning, which killed an elderly woman and wounded another person in the Israeli town of Sderot. I also condemn the deaths of the 18 civilians in the shelling of Beit Hanoun by the Israeli defence forces last week. But an eye for an eye leaves everyone blind.
While I recognise that Israel has the right to defend itself against attack, many of us saw the documentary on Gaza yesterday and listened to our colleagues who had recently visited the region. I was shocked by what I heard and saw: the sheer brutality that has been inflicted on Palestinian civilians. Both sides have to realise that the only solution is to sit down and talk. Dialogue is the only way forward. Courageous leadership is needed on both sides. We are only too aware in Ireland of the cycle of violence caused by such conflicts. We also know only too well the enormous benefits that can accrue to everyone when violence ends and real negotiation and dialogue take place.
We must all strive to build confidence. The EU has increased assistance to the Palestinian people this year and has called for the immediate payment by Israel of withheld tax and customs revenue. It also continues to seek the release of the captured Israeli soldier and of Palestinian legislators detained in Israel, as well as the reopening of the Gaza crossing points.
The EU has an obligation to protect civilian lives. At this time, it is in a stronger position to act as an honest broker than Britain or America. Reasonable people must stand up and do something about what is going on. Evil will continue to prevail if we do nothing.
on behalf of the IND/DEM Group. - (NL) Mr President, seven Palestinian rocket attacks on Israeli territory this morning resulted in the sad statistic of one fatality and one seriously injured in the town of Sderot. Those carrying out the violence claim that this is revenge action for last week's blood bath in Beit Hanoun, in any event not on behalf of the seriously affected Athamna family from Beit Hanoun. Quite the reverse; they underline - and you can see it for yourself in today's Israeli press - that there has been enough blood shed. Sadly enough, this Palestinian spirit of reconciliation meets with no response at all from various prominent representatives of Hamas. Over the past few days, they have stressed most emphatically that the new Palestinian Government is not required to recognise the Zionist enemy. Can the Council and the Commission shed light on this repeated Palestinian political controversy between Fatah and Hamas? At the same time, I should like to know their reaction to the statement made by Mohammed Shabir, who has been proposed as Prime Minister of a Palestinian united Cabinet: 'I shall make my position clear after the appointment'. Have you been in contact with him yet?
The Quartet is reported to be meeting in Cairo today in order to relaunch the peace process. I expect the explosive situation in Gaza will be high on the agenda. After all, the Council and the Commission will not be unaware of what the Chief of Shin Bet, Israel's Security Agency, told the Knesset, to the effect that, if the radical political and military tide in Gaza does not turn, Israel will have no choice but to mount a large-scale military operation. Shin Bet's Chief, Mr Diskin, also shared that since Israel's withdrawal from Gaza, no fewer than 33 tonnes of military explosives, large quantities of weapons and between USD 50 million and USD 70 million in cash have been smuggled into the Gaza Strip. Egypt, in particular, has cried off, although this is in contravention of the specified military agreement with Israel.
In summary, the European Union must take the Quartet meeting as an opportunity to remind Egypt, and, in fact, the rest of the Arab world, of their responsibilities. Gaza should not turn into the much-dreaded Hamasstan.
(IT) Mr President, I have just come back from Palestine. I set off without any prejudices or preconceived ideas, but the situation I found was worse than I had expected: it is a powder keg ready to explode, and it will have a domino effect throughout the area.
Nine months is the length of time that wages have not been paid because of the blockade on money transfers, with the result that public offices are locked up, schools are closed, and hospitals are only accepting the all too frequent emergencies. Eleven thousand is the number of Palestinian political prisoners in Israeli jails, including 400 children and 41 members of parliament elected in polls that the international community accepted were free and transparent. Nineteen, including twelve minors, is the death toll of the clashes of the last few days, which in fact started the day after we left. Nine hundred and twelve kilometres is the length of the gigantic wall that is tearing the country apart and separating entire families, for reasons that have little or nothing to do with security. Nine hundred thousand olive trees, some of them centuries old, have been destroyed to make this impressive but useless structure. Eighty-seven per cent is the poverty rate in Gaza, where all outside links have been cut and importing or exporting goods is impossible. One thousand three hundred and fifteen metres is the width of Gaza's militarised border, which can only be crossed on foot, even by the elderly and children, after interminable checks: it is an incredibly grim crossing, like something from another time. Even so, as you wander the streets there is still a glimmer of hope in people's tired eyes.
Europe still has a chance to redeem itself, if we start again from where we left off and pick up the thread that has recently been broken. Let us work towards a fair and just solution providing for two peoples and two states: security for the State of Israel, the recognition of which is not up for discussion, and rights for a free and independent Palestine. Time is up: either we adopt a strong, incisive initiative now, or otherwise we must accept full responsibility for having been unwilling or unable to do enough.
(Applause)
(ES) Mr President, Madam President-in-Office of the Council, Madam Vice-President of the Commission, I believe that we should draw two conclusions from the debate that we are holding this afternoon.
The first of them has been mentioned by the President of my group, Mr Poettering, who said that we must be consistent with the positions we have taken in the past and, just as we have condemned the indiscriminate attacks against innocent Israelis, we must also condemn this disproportionate attack by Israeli forces, which has caused civilian deaths, particularly amongst women and children.
Unfortunately, Mr President, in spite of the Prime Minister's apologies and the investigation to be carried out by the Israeli Government, these people will not be brought back to life.
Mr President, in the formal sitting this morning we were reminded that these problems of recurrent violence in the Middle East can only be resolved by means of a fair and all-encompassing solution.
I am struck however - and I am glad that the Presidency-in-Office of the Council is here - by the regrettable fact - and the Belgian Prime Minister, Mark Eyskens, reminded us of this - that, for every one hundred times that the European Union votes in the United Nations, on sixty occasions each Member State does so in its own way. Mr President, the European Union will not be a major player on the international stage if it acts in that way.
I believe that everybody in this House recognises Israel's legitimate right to defend itself, but it would have been no bad thing for the United Nations to have condemned this tragic event.
I would therefore call upon the Presidency-in-Office of the Council to work to ensure that, if the European Union wants to be a major player on the international stage, it can speak with one voice, at least on the international stage and, in particular, in the United Nations, where our Member States should not act in the lamentable way they did in relation to these tragic events that we are condemning.
(FR) Mr President, more than 300 people have been killed in Palestine since June. The diplomatic term for this is 'disproportionate response'. Wherein lies the disproportion? It lies in the fact that ten Palestinians have been killed for each Israeli during this second intifada, and 100 to one since the Lebanese war. There is therefore a lack of proportionality. The fact is, however, that each of these deaths is pointless.
At present, the highest international bodies - both the UN and the Quartet - appear paralysed in the face of the United States. Europe should therefore do what it has done in Lebanon and adopt a position that is strong and unanimous, as is today's joint resolution by Parliament. It should therefore use all the political tools at its disposal, including the Association Agreement with Israel, in order to put an end to the violence. This violence condemns all Palestinians to death, but it also condemns Israeli democracy. It puts an end to democracy in Israel, whose government has just allied itself with a xenophobic partner which supports ideas of ethnic cleansing.
Let us be at least as brave as those Israelis who invoke justice and international law in writing to us today of their horror at the massacres in question. I am thinking in particular of the courageous signatories of the manifesto published by the main Israeli human rights organisations, which are demanding an end to the stranglehold placed on Gaza. That is why I call for the blockade on Gaza to be lifted and for aid to Palestine to be resumed, as well as for support to be given to the government of national unity that is about to be formed. This would be a victory by moderates against extremists on all sides.
I am also concerned about the Israelis possibly using new weapons of destruction in this dirty war - weapons whose use has already been suspected in Lebanon - and I call for an international inquiry to be launched in this connection. I support the idea of an international peace conference, bringing together all the players in the Middle East including Syria and Iran and, in common with the editorial in the newspaper Haaretz, I call for an international intervention force to be sent to Gaza.
Finally, I would urge the European Union to seize every opportunity for peace in this explosive situation. Death and famine are emphatically not fertile ground for peace. We do not bear every responsibility in this crisis, but we do have responsibilities. I would venture to say that, by interrupting aid to Palestine prematurely and by putting in place an intermediate mechanism that has taken some time to be implemented, we have helped bring about the prevailing chaos in Palestine. To each his particular task, certainly, but we have mistakes to remedy and responsibilities to assume.
Mr President, I, like many others present today, was with Mrs Morgantini in Gaza just a couple of weeks ago as this latest round in the current crisis was kicking off. We witnessed the systematic, deliberate and very sophisticated and effective brutalisation of an entire people.
Gaza is a prison without hope. Any moderate Palestinians are blocked at every turn as they try to develop a systematic Palestinian state that might be successful. They are being blocked by the Israelis, and we must place the blame appropriately. The only result of all this can be violence forever more, and we can only treat the symptoms for so long.
We saw well-meaning EU officials - we have heard today about the Temporary International Mechanism - and the EU is indeed doing a number of things to tackle the humanitarian symptoms of this disaster. However, as the Commissioner said earlier, the roots of this situation are political and the solution to it must be political. The association agreement must be brought onto the table and sanctions considered, or we will be treating the symptoms of a humanitarian disaster forever more. We are not without weapons and must use everything we have at our disposal.
(EL) Mr President, 'Europe', 'peace', 'human rights', 'Palestine', 'Gaza': a vocabulary that we use which is rich in words. The reality is full of war, misery and pain and here we keep talking, passing resolutions, and repeating 'human rights' and 'peace'. All we do is to keep talking. How many crimes and how much death is needed for Europe to stop acting as Pontius Pilate? In Palestine, it is not just people that are dying; hope is also dying and yet I believe that human suffering is not something you get used to.
The visit by the European Parliament has been postponed for technical reasons, or so they say. Someone needs to explain to us what the technical reasons were and who is responsible for them. Maybe certain parties did not want us to go? And if we do not react, we shall again be accomplices to the crimes being committed, not today, not yesterday but, to our knowledge, for decades.
Words need to become deeds at long last. Within the frameworks of international law and without there being any intention to hurt the man in the street, sanctions need to be imposed on Israel. When, at long last, will the state of Israel be content to return the money it has kept to its rightful owners in Palestine who are dying of starvation? The Palestinians are not terrorists, nor are they begging for charity. They are a people fighting against third party interests for their dignity and survival. They are a people who, in the face of the hypocrisy of the international community, the occupation and terror, are fighting for their continuing existence.
(DE) Mr President, Madam Vice-President of the Commission, Madam President-in-Office of the Council, ladies and gentlemen, the most important point with regard to these issues is that people on both sides are suffering at the hands of politics. The second point is that, seen in an international context, the Middle East conflict has now reached such proportions that it is at the heart of efforts to safeguard world peace and also of threats to such peace. Both of these are reasons why the conflict must be resolved quickly and the Quartet must appear there together in full and make exacting personal demands rather than each member just drawing up papers on its own.
We must recognise that Israel has left Gaza and that what is happening there is partly an internal conflict between Palestinians, accompanied by terrorism, which is escalating almost into civil war there. In addition, Israel as a state has to respond to terrorist organisations that are not the responsibility of any particular state. This explains why we have difficulty judging the situation. It is no excuse, however, for actions such as the bombardment of civilians and their houses, because Israel, too, has to understand that the only chance for it to enjoy peace and lasting security, as for a viable Palestinian state, consists in breaking the cycle of violence. For this reason, Israel must consider whether its strategies are really the right ones to adopt.
After all, what has Israel gained from the war it waged in Lebanon in revenge for the capture of individual soldiers that ultimately resulted in the pro-Syrian forces taking power over the chain Iran-Syria-Hezbollah in Lebanon? In what way have Israel's interests been served by that war?
A kind of responsibility should be seen here, too, and the new consensus government in the Palestinian territories that has come into being recently may represent a means to make a new start, in order to ensure world peace and give the people in the region a future.
Mr President, Gaza is a prison camp for 1.3 million Palestinians, sealed tight by Israel.
The occupants are being starved; their health and education infrastructure is being destroyed; their economy is being laid waste; and they are being massacred. As many as eighty - not just eighteen - men, women and children were killed last week, most of them civilians simply going about their daily business and trying to get on with life.
This is all being done by a State which claims to be the only democracy in the region. What a shameful expression of democracy. Israel is now also pulverising these unfortunate people with experimental weapons. We have no word from the Commission or from the Council as to what they are doing about investigating that matter.
Launching Qassam rockets will not bring freedom for the Palestinian people, and I condemn such launches. However, it is also clear that Israeli firepower and Israeli oppression of the Palestinian people will not bring a secure future for Israel either. Only negotiations on a two-state solution will bring that security, and I would appeal to all concerned to start those as soon as possible.
(FR) Mr President, following the massacre in Qana in Lebanon, we have seen a further massacre of civilians, this time in Beit Hanoun.
The Israeli Government has expressed its deep concern at this new tragedy, describing it as a technical error. However, we know already that this acknowledgement will not be enough to prevent the massacre of other innocents in the future. In order to put a stop to this interminable escalation, Europe must rouse itself from its inertia and finally take strong initiatives to bring about a sustainable peace quickly.
Firstly, we must remove our financial stranglehold on the Palestinian territories, a measure one might have thought designed specifically to increase the violence and bring about chaos there. Next, a military force needs to be interposed as soon as possible between Israel and Palestine, as was done between Lebanon and Israel with the FINUL. If such a force is effective in Lebanon, it will be so in Palestine. Above all, we must finally demand that a Palestinian State be created, with safe and recognised borders.
With the results of the mid-term elections in the United States, a window is perhaps being half-opened today. The American administration will, I hope, redefine its policy in the Middle East. In the new strategy that is taking shape, Europe must initiate a new dynamic for peace in which it finally embraces its own political role and ceases merely to be a source of funding.
We must never forget that the conflict between Israel and Palestine is not just a conflict like any other. There is an international dimension at stake. The moment has come, and there is no time to waste. Let us be courageous and assume our responsibilities before it is too late.
(EL) Mr President, the sortie by black-clad mothers rescuing their children in Beit Hanoun, as shown on the international media, was the chorus of the modern tragedy being lived through by a Palestinian people seeking its liberation. However, there can be no liberation for the Palestinian people while the dangerous and deadlocked strategy of the United Nations continues in the area, while the dangerous and deadlocked policy of the civil-military leadership of Israel continues.
Unfortunately, today we have heard the Commissioner talking as if the European Union were an international non-governmental humanitarian organisation. However, the European Union, Commissioner, is a political organisation with international obligations and a duty to defend democratic principles and international humanitarian law. The European Union, once again, has demonstrated the huge strategic deficit on the question of Palestine. Mr Solana should have been here today to see the results of the decision by the Council of Ministers in February, when they imposed economic sanctions on a Palestinian people which expressed itself democratically in the elections. These deadlocks in the European Union are being paid for today, politically and humanitarianly, by the Palestinian people.
Mr President, the Israeli Government and the army have apologised for the tragic 'technical mistake' that resulted in the killing of 19 innocent civilians, mostly women and children, at Beit Hanoun. The issue is not whether that apology is acceptable or not; it is that the use of such powerful force so easily and so frequently is bound to result in 'technical mistakes', particularly when the threshold of consideration for human life is so low.
Israel and Palestine will never find peace and tranquillity if they carry on being trigger-happy. The Palestinians will never succeed with Qassam rockets and suicide bombers. The Israelis will always invite more Qassams and more suicide bombers when they respond so disproportionately and so powerfully. No side can win unilaterally. Unilateralism is dead and buried in Lebanon.
Thinking positively, let us take stock of Prime Minister Olmert's call to President Abbas for talks without preconditions, progress in the formation of a national unity government between Fatah and Hamas, a government of technocrats - with Prime Minister Haniya abstaining from its leadership - and implicit acceptance by Hamas that they should sit at the same table with Israel. It is time for the Quartet to act and for the European Union to cease being a passive member of it.
Finally, I hope that the result of the American elections will make the American Administration review its policy and role in the Middle East.
(FR) Mrs Lehtomäki, Commissioner, ladies and gentlemen, I, for my part, am delighted with the almost historic consensus obtained by the various political groups within our Parliament - a consensus that enables us to send out a clear political message.
It is transparently obvious that the strikes by the Israeli army cannot by any stretch of the imagination be referred to as a 'technical error'. One gets the feeling that they are, rather, one more collective punishment inflicted on the Palestinians, who are being blamed for the political choices made following the last legislative elections. I cannot but lament the similarity between these strikes and the methods used against the civilian populations of Southern Lebanon during the war in the summer of 2006, with cluster bombs being used in both cases.
Admittedly, the Israeli population is also the target of murderous attacks. One is, however, entitled to expect a democratic state like Israel to behave in accordance with international law - something that cannot be demanded of terrorist organisations.
Faced with this situation, the European Union must assert itself as the driving force of the Quartet and be in favour of reinstating the Road Map. The new political order in the United States, the prospect of a government of national unity being formed in Palestine and also, and above all, the voices of protest raised in Israeli society are hopeful factors in terms of the re-launch of the peace process.
Mr President, last week's incident in Gaza, when an IDF shell mistakenly struck Beit Hanoun causing the death of 19 innocent Palestinians, is clearly tragic. The Prime Minister of Israel has apologised and ordered a full investigation.
Israel, it must be recalled, withdrew from Gaza in good faith, but the Palestinian Authority failed to establish law and order there. Instead we have witnessed a degeneration into chaos, internecine warfare and repeated Qassam rockets being deliberately fired at innocent Israeli civilian targets, such as the woman killed today in Sderot, with no apologies from the militants, such as Hamas, and the militias effectively using human shields as Hizbollah did in Lebanon by firing rockets from civilian areas, thus inviting retribution which resulted in the tragedy of Beit Hanoun. Furthermore, these Hamas-controlled militias have yet to release kidnapped Corporal Shalit.
Yesterday it was announced that a new government of national unity has been formed under independent technocrat Mohammad Shbair, but its spokesman, Fawzi Barhoom, denies that Hamas will now recognise Israel and instead disappointingly stated that the new government will recognise the terms of the 'Prisoners' Document', a declaration signed this year by Palestinians held in Israeli jails that implicitly - but not explicitly - recognises Israel by calling for a Palestinian state on the West Bank and Gaza. It remains to be seen if this will suffice to dismantle the TIM and resume full PA aid, and reassurances on ending terrorist violence will have to be forthcoming too.
I will be reluctantly supporting this resolution, but cannot support its call for a multinational UN force to police the occupied territories, as the track record of UNIFIL in Lebanon remains unproven. I fear that, as we speak, Hizbollah is busy rearming itself and looking for a pretext to start yet another war against Israel.
Neither do I call for an immediate cessation by Israel of all military action whilst it is still being attacked, as argued by my Liberal colleague Mr Davies.
Mr President, when I look at our policy towards the Palestinians I can see our stick but where is our carrot? The Palestinians are losing any faith they had left in a solution and in us as part of the international community. We are faced with two peoples who are craving peace and quiet in their lives, and we cannot rely on old rhetoric any longer. We all know where the solution lies. We need to acknowledge that the two sides are not making it on their own. A call for negotiations - no matter how justified - will not be enough this time around.
I want to ask the Council and the Commission: are you willing to consider bold ideas? Let the Palestinians define their state with the Green Line as its border. Let us then recognise it, let us use all our weight to get the Quartet to recognise it as well and let us then force Israel to accept it. Only then will steps to increase trust and confidence have any chance to succeed, because there can be no peace without justice. I say this as a friend of Israel, convinced, as I am, that we should not just save the future of the Palestinian state, we also need to protect Israel from itself. This is our responsibility.
(IT) Mr President, ladies and gentlemen, Gaza is the nub of the nub of the problem: it is the nub of the Israeli-Palestinian crisis and of the crisis in the Middle East. It has engendered terrorism's major offensive; the failure to solve the Israeli-Palestinian problem has given rise to 9/11, the growing strength of Al Qaeda and the Middle East crisis. That is why Europe needs to play a major role and involve countries like Syria, whose role must be seen as separate from that of Iran.
Of course, none of us means to exonerate Israel for what has been happening in Gaza in recent days - the Israeli armed forces have to accept some of the responsibility - but it would be a serious mistake to point the finger just at Israel for the crisis as a whole. We must not forget what is going on, with missiles being launched from Palestinian territory often with the backing of terrorist and extremist organisations, because there are some who do not want to thwart the peace process.
Europe needs to play a constructive, decisive role to advance the peace process and must defuse any act by either side that might be provocative. Its role has to be balanced: it would be a disaster if Europe took sides against Israel and considered that it was to blame for everything that has happened, because we would not resolve the situation like that.
We have to commit to establishing a Palestinian state and make every effort for Israel to feel secure within its own borders, so that no Israeli family feels forced to send one child to school on one bus and another child on a different bus every morning, because they do not know which of the two will return home. We have to stand very firm on that, and make Hamas realise that there is no room for military and terrorist action, and Hezbollah that there is no room for it to play a political role in the peace process.
President-in-Office of the Council. (FI) Mr President, thank you to the Members of Parliament for this very valuable debate. The Council shares the view so powerfully put forward in this discussion that this is a time for policy. It is a time for policy and we have been of the opinion the whole time that this crisis cannot be solved militarily; instead, what is needed is a comprehensive political solution. We need a solution that proposes a two-state model and that will require the people in the region, including ordinary people, to accept this goal of coexistence properly, and to commit to it at all levels of society.
The hope has been powerfully expressed here that the European Union will do what it can. On behalf of the Council, I can assure you that the Union and the Presidency will do whatever it can. The European Union's potential and strength in a solution to this crisis lies in the fact that the Union is a credible player in the eyes of all parties. You cannot find this kind of strength just anywhere. For the Union to be able to continue its work and its role as a credible player in a solution to this crisis, it must be able to sustain a united and consistent policy, and the question of how to foster this coherence is a daily challenge.
We are taking robust action to ensure that the Quartet also has a leading role to play in resolving this crisis, and we will aim to support the Quartet's active involvement. It is also vital that, in order to find a comprehensive solution, we are able to persuade the countries in the region to commit to an involvement in this process.
The next occasion on which the Middle East question will be on the agenda in our multilateral forum of cooperation will certainly be next week at the EU-Russia Summit, and then at the end of November at the Foreign Ministers' meeting of the Barcelona Process at Tampere. We will also work hard to get the Quartet to convene in December. This is an important issue and a serious, long-term problem right on Europe's doorstep, so we have to pool all our resources to find a comprehensive, long-term and lasting political solution.
Vice-President of the Commission. Mr President, escalating violence in Gaza only increases civilian suffering and fuels extremism. As I have said, the Commission has stepped up its assistance for meeting emergency and humanitarian needs. That is a useful contribution, but the solution lies elsewhere. The only way forward for Israel and the Palestinians is the negotiation of a viable two-state solution. The international community - as many of you have already said - has the duty to revive a credible peace process. The European Union should play a leading role in that respect and, through its participation in the Quartet, encourage any ideas aimed at furthering peace in that area, including an international conference on the Middle East process.
In accordance with Rule 103(2) of the Rules of Procedure, I have received six motions for resolutions.
The debate is closed.
The vote will take place tomorrow, Thursday.
Written statement (Rule 142)
The European Union must do everything in its power and use every instrument at our disposal, including the EU association agreement with Israel, to end the violence in Gaza. The ongoing violence condemns the Palestinians to a slow death and risks setting the whole of the Middle East on fire. Death and famine are not fertile ground for peace. We need an end to the Israeli blockade of Gaza, resumption of aid to Palestine and support for a government of national unity. I fully support the idea of an international peace conference bringing together all the actors in the Middle East, including Syria and Iran. We need an international force in Gaza as a matter of urgency.